Citation Nr: 0842620	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-22 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the service connection for PTSD and an acquired 
psychiatric disorder.  Timely appeals were noted from that 
decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has articulated two in-service stressors to which 
his current diagnosis of PTSD can be attributed.  First, he 
has indicated that he was sexually assaulted while in the 
stockade at Fort Jackson, South Carolina, during the summer 
of 1964.  Second, he has stated that during his brief tour of 
duty with the 223rd Quartermaster Company in the Republic of 
Vietnam, he was guarding a bus which was attacked by enemy 
forces, resulting in at least one U.S. casualty.  Review of 
the record shows insufficient effort to verify the veteran's 
stressors.  

The veteran received a VA mental health examination in 
September 2003.  The diagnoses included PTSD and major 
depressive disorder with psychotic features, the examiner did 
not give an opinion as to the etiology of the major 
depressive disorder.

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A.        § 5103(a) and 38 C.F.R. § 3.159(b) 
have been interpreted to apply to all aspects of service 
connection claims, to include the initial disability rating 
and effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to comply 
with Dingess.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
and inform him that he may submit any 
other corroborating evidence he may have 
pertaining to alleged stressors 
experienced during service.  The veteran 
should be advised that a meaningful 
research of her stressors will require 
him to provide the "who, what, where and 
when" of each stressor.  Further, the RO 
should inform the veteran that he may 
submit any other evidence to verify his 
alleged stressors from military as well 
as nonmilitary sources, to include 
"buddy" statements and relatives.  The 
RO should assist the appellant in 
obtaining such evidence, as appropriate.  
In connection with this development, 
the RO should ensure that all appropriate 
special development procedures mandated 
by M21-1, Part III(as codified in 
38 C.F.R. § 3.304(f)(3)) for verification 
of non-combat stressors is fully 
accomplished and documented in the claims 
folder, to include issuance of the 
special development letter to the 
appellant advising him of the steps 
necessary to verify his non-combat 
stressors.  Also, notify the veteran of 
the rating criteria and effective date 
provisions that would be applicable 
should service connection be established.  
See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Prepare a request to the service 
department asking for information as to:  
1). crime or incident reports documenting 
an attack upon the veteran in the Fort 
Jackson, South Carolina, stockade, from 
April 1964 to July 1964; 2). any reports 
drafted or filed by the veteran's 
superior officers referencing either an 
attack upon the veteran or allegations of 
sexual assault; 3). reports of any 
disciplinary actions taken against the 
veteran that are not already part of his 
personnel file; and 4). any mental health 
evaluations of the veteran.  The RO 
should also summarize the veteran's 
military service, his DD214, and his 
alleged stressors with the request to the 
service department.    

3.  Request that the NPRC and/or the U.S. 
Army and Joint Services Records Research 
Center undertake a search for morning 
reports and other alternative records 
reporting an incident of an attack on a 
bus being guarded by members of the 223rd 
Quartermaster Company (FD), resulting in 
the death of "Rodriguez", that occurred 
between August 5, 1965 and September 20, 
1965, in the Republic of Vietnam. 

4.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the appellant was exposed to 
a stressor or stressors in service, and 
if so, what was the nature of the 
specific stressor or stressors.  
If official service records or 
alternative records corroborate the 
appellant's allegations of stressors 
occurring, the RO should specify that 
information.  With regard to the claimed 
personal assault stressor, the RO should 
also indicate whether any behavioral 
changes that occurred at or close in 
time to the alleged stressor incident 
could possibly indicate the occurrence 
of the alleged in-service stressor.  If 
the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

5.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The claims folder and 
a copy of this remand must be provided to 
the examiner prior to the examination.  
The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  
The diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether it is at least as likely as not 
that there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record and found sufficient to 
produce PTSD by the examiner.  
In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.  
Further, in line with the M21-1 
provisions, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of 
the alleged in-service stressors.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

6.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
